Exhibit 10.2

 

FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

FIRST AMENDMENT (this “Amendment”), dated as of February 25, 2016 to that
certain Loan and Security Agreement dated as of October 30, 2015 (as may be
amended, restated, supplemented or modified from time to time, the (“Loan
Agreement”) among Sypris Solutions, Inc., a Delaware corporation (“Solutions”),
Sypris Data Systems, Inc., a Delaware corporation (“Systems”), Sypris
Electronics, LLC, a Delaware limited liability company (“Electronics”), Sypris
Technologies, Inc., a Delaware corporation (“Technologies”), Sypris Technologies
International, Inc., a Delaware corporation (“International”), Sypris
Technologies Kenton, Inc., a Delaware corporation (“Kenton”), Sypris
Technologies Marion, LLC, a Delaware limited liability company (“Marion”),
Sypris Technologies Mexican Holdings, LLC, a Delaware limited liability company
(“Mexican Holdings”), Sypris Technologies Northern, Inc., a Delaware corporation
(“Northern”) and Sypris Technologies Southern, Inc., a Delaware corporation
(“Southern”, and together with Solutions, Systems, Electronics, Technologies,
International, Kenton, Marion, Mexican Holdings and Northern, individually or
collectively as the context may require, “Borrower”), each of Sypris
Technologies Toluca, S.A. de C.V., a Mexican Sociedad Anónima de Capital
Variable (“Toluca”) and Sypris Technologies México, S. de R.L. de C.V., a
Mexican Sociedad de Responsabilidad Limitada de Capital Variable (“Mexico”, and
together with Toluca, collectively, the “Guarantors”), and Great Rock Capital
Partners Management, LLC, as administrative agent, and together with Great Rock
Capital Partners Fund I, LLC, collectively, “Lender”). Terms which are
capitalized in this Amendment and not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

 

WHEREAS, Borrower has requested and Lender has agreed to amend the Loan
Agreement on the terms and subject to the conditions contained in this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section One. Amendments.      Effective upon the satisfaction of the conditions
set forth in Section Two hereof, the Loan Agreement is hereby amended as
follows:

 

(a)     Each of the defined terms “Fixed Charge Test Commencement Date”,
“Permitted Indebtedness” and “Subordinated Debt” shall be amended and restated
in its entirety and the defined term “Retained Net Cash Proceeds” shall be added
as follows:

 

“Fixed Charge Test Commencement Date” means the first day after the First
Amendment Effective Date upon which Borrowers’ Excess Availability is less than
$3,000,000 provided that if the Permitted Sale-Leaseback Transaction shall not
be consummated (pursuant to documentation in form and substance satisfactory to
Lender delivered to Lender provided that such documentation shall provide for a
closing where sale proceeds are paid and distributed simultaneously with
Lender’s release of the mortgage encumbering the Toluca Property) on or prior to
March 11, 2016, then, the $3,000,000 threshold shall automatically increase to
$4,000,000.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Permitted Indebtedness” means: (i) the Obligations: (ii) the Indebtedness
existing on the date hereof described in Section 6 of the Disclosure Schedule;
in each case along with extensions, refinancings, modifications, amendments and
restatements thereof, provided, that (a) the principal amount thereof is not
increased, (b) if such Indebtedness is subordinated to any or all of the
Obligations, the applicable subordination terms shall not be modified without
the prior written consent of Agent, and (c) the terms thereof are not modified
to impose more burdensome terms upon any Loan Party; (iii) capitalized leases
and purchase money Indebtedness secured by Permitted Liens in an aggregate
amount not exceeding $100,000 at any time outstanding; (iv) Indebtedness
incurred as a result of endorsing negotiable instruments received in the
ordinary course of business; (v) the Subordinated Debt owing by the Borrower in
an aggregate amount not exceeding $6,500,000 (plus interest, less the aggregate
amount of any payments made thereon after the Closing Date) at any time
outstanding and then solely to the extent the Subordinated Debt is subject to,
and permitted by, the Subordinated Debt Subordination Agreement; (vi) so long as
it is subject to the Intercreditor Agreement, the ABL Permitted Indebtedness;
and (vii) so long as such Indebtedness is on terms and conditions satisfactory
to Agent and subject to a subordination agreement in form and substance
satisfactory to Agent, additional subordination indebtedness in an original
principal amount not to exceed the sum of (y) up to $5,000,000 but only to the
extent incurred to satisfy the funding requirement with respect to the Cash
Collateral Account set forth in clause (e)(ii) of the definition of Permitted
Sale-Leaseback Milestones (and actually deposited in such Cash Collateral
Account) plus (z) up to $1,500,000, but only to the extent incurred and
contributed as a Curative Investment pursuant to the terms of Section 7.4.

 

“Retained Net Cash Proceeds” means the balance of the Net Cash Proceeds from the
Permitted Sale-Leaseback Transaction, after distribution of Net Cash Proceeds
from the Permitted Sale-Leaseback Transaction of Six Million Dollars
($6,000,000) to Lender’s Cash Collateral Account currently estimated in
accordance with Exhibit A (Estimation of Toluca Net Cash Proceeds), and subject
to changes in applicable currency exchange rates or actual expense variations
from such estimates, plus an amount up to $1,000,000 of such Net Cash Proceeds
to be released by Lender from the Cash Collateral Account subject to the
satisfaction by the Borrowers of certain milestones set by Lender in connection
with the Turnaround Plan, which satisfaction shall be in Lender’s sole
discretion.

 

“Subordinated Debt” means (a) that indebtedness evidenced by that certain
Amended and Restated Promissory Note dated on or about February 24, 2016 and
issued by Borrowers in favor of Gill Family Capital Management, Inc., a Delaware
corporation in an original principal amount equal to $6,500,000 and (b) all
other unsecured Indebtedness subordinated in right of payment to the Obligations
on terms acceptable to Lender in its Permitted Discretion.

 
2

--------------------------------------------------------------------------------

 

 

(b)     Interest Rate: Section 2.1 of the Loan Agreement shall be amended as
follows: “ 9.0%” shall be deleted and replaced with “10.0%”.

 

(c)     Financial Advisor. Section 5.28 of the Loan Agreement shall be amended
and restated in its entirety as follows:

 

“On or before February 26, 2016, Borrower shall, at its sole cost and expense,
engage a financial advisor (the “FA”), acceptable to Lender in its reasonable
discretion, pursuant to an engagement letter, the scope and terms of which shall
be acceptable to Lender in its reasonable discretion, until such time as the
Obligations have been indefeasibly paid in full or such earlier time upon mutual
agreement of Lender and Borrower. The FA’s responsibilities shall be consistent
with the updated engagement letter, dated as of the date hereof and be
authorized by and the FA shall report directly to the Audit Committee (the
“Audit Committee”) of the Board which is and shall be composed solely of
“Independent Directors” (as defined in applicable NASDAQ listing requirements).
The FA shall review the Borrower’s existing business plan and make
recommendations in the form of a turnaround plan (the “Turnaround Plan”) which
Turnaround Plan, including updated forecasts and projections shall be completed
and delivered before March 11, 2016. Lender is authorized to communicate
directly with the FA (including, without limitation, without Borrower being
present) regarding all matters relating to the services to be rendered by the FA
to Borrower, including, without limitation, to discuss all financial reports,
business information, findings, recommendations and opinions of the FA. The FA
is authorized and directed to communicate directly with Lender (including,
without limitation, without Borrower being present) regarding all matters
relating to the services to be rendered by the FA to Borrower, including,
without limitation, to discuss all financial reports, business information, and
all findings, recommendations and opinions of the FA. The FA shall be authorized
and directed by Borrower to provide Lender with copies of all reports and other
information prepared or reviewed by the FA. Lender may rely on any information
provided by the FA as if provided directly by Borrower. The Borrower shall
implement all actions reasonably recommended and deemed advisable by the FA, and
approved by the Audit Committee and the Board of Directors, in connection with
the Turnaround Plan.

 

 
3

--------------------------------------------------------------------------------

 

 

(d)     Optional Partial Prepayments: Section 1.8 (g) of the Loan Agreement
shall be amended and restated in its entirety as follows:

 

“(g) Optional Partial Prepayments of the Term Loan. Borrower shall be permitted
to voluntarily prepay $6,000,000 of the Term Loan (or $5,000,000 in the event
the Borrowers achieve the milestones referenced in the First Amendment) to the
extent that such amounts are held in the Cash Collateral Account, in whole or in
part, on or prior to the first anniversary of the First Amendment Effective
Date. Borrower may, upon at least ten Business Days prior written notice to
Agent, prepay the principal of the Term Loan in part. Each prepayment made
pursuant to this Section 1.8 shall be accompanied by the payment of accrued
interest to the date of such payment on the amount prepaid. Each such prepayment
shall be applied against the remaining installments of principal due on the Term
Loan in the inverse order of maturity (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall constitute an installment).
Any payment pursuant to this Section 1.8(g) shall be accompanied by payment by
Borrower of any Early Payment/Termination Premium then required as a result of
such prepayment under the terms of the Fee Letter under the heading “Early
Termination Fee”.

 

(e)     Voluntary Termination of Facility: Section 1.8 (h) of the Loan Agreement
shall be amended and restated in its entirety as follows:

 

“(h)     Voluntary Termination of Facility. Borrower shall be permitted to
voluntarily prepay $6,000,000 of the Term Loan (or $5,000,000 in the event the
Borrowers achieve the milestones referenced in the First Amendment) to the
extent that such amounts are held in the Cash Collateral Account, in whole or in
part, on or prior to the first anniversary of the First Amendment Effective
Date. Borrower may, on at least thirty days prior written notice received by
Agent, terminate this Agreement and any commitments hereunder by repaying all of
the outstanding Obligations in full in cash, including all principal, interest
and fees with respect to the Term Loan and any Protective Advances, and an Early
Payment/Termination Premium in the amount specified in the Fee Letter under the
heading “Early Termination Fee”. From and after such date of termination, no
Lender shall have any obligation whatsoever to extend any extensions of credit
hereunder and all of its lending commitments hereunder (if any) shall be
terminated.

 

(f) Mandatory prepayment of Cash Collateral: Section 5.17(c) shall be amended
and restated in its entirety as follows:

 

“(c)     Upon occurrence of (i) an Event of Default, (ii) the failure to
consummate the Permitted Sale-Leaseback Transaction on or prior to August 31,
2016, or (iii) the failure of Borrower to have Excess Availability plus
Qualified Cash (other than amounts on deposit in the Cash Collateral Account) of
at least $5,000,000 at any time, Agent is authorized to instruct the bank
maintaining the Cash Collateral Account to pay or transfer the balance of such
Cash Collateral Account to or for the benefit of Agent, for application by Agent
to repay the Obligations, to be allocated as a prepayment of the outstanding
principal amount of the Term Loan (to be applied in the inverse order of
maturity of the installments thereunder (for the avoidance of doubt, the amount
that is due and payable on the Maturity Date constitutes an installment) and
payment by Borrower of an Early Payment/Termination Premium which would then be
required in connection therewith at such time under the terms of the Fee Letter
under the heading “Early Termination Fee”.

 

 
4

--------------------------------------------------------------------------------

 

 

(f)     Revised Forecast and 13-week Budget. Schedule D to the Great Rock Loan
Agreement shall be amended by adding the following weekly requirement:

 

“On or before February 15, 2016 and thereafter, on or before the close of
business each Thursday of each week, Borrower shall deliver to Lender a 13 week
rolling cash flow model, prepared in good faith based upon assumptions which
Borrower believes to be reasonable, including (i) a weekly cash flow forecast in
reasonable detail satisfactory to Lender including receipts, disbursements and
such line item detail as satisfactory to Lender, (ii) a weekly Borrowing Base
calculation, (iii) weekly cumulative variance report, detailing and reconciling
forecasted results and actual results (iv) an Accounts rollforward, prepared and
delivered by either Borrower or the FA on a monthly basis (no later than the
15th day of each fiscal month).”

 

“On or before February 15, 2016 and thereafter, on or before the close of
business on the 15th day of each calendar month thereafter, Borrower shall
deliver to Lender an Inventory rollforward, prepared by either Borrower or the
FA.”

 

(g)     Events of Default. Notwithstanding anything to the contrary in the Loan
Agreement or any other Loan Document, failure by Borrower to satisfy any of the
foregoing covenants and amended sections of the Loan Agreement within the
applicable time frames set forth above (or such later date as Lender may agree
in its sole discretion) shall constitute an immediate Event of Default under the
Loan Agreement. The resignation of the FA without the replacement of the FA from
a list of at least three (3) FA’s provided to Borrower within two (2) Business
Days which are acceptable to Lender in its sole discretion, promptly, but in no
event later than ten (10) Business Days after such list is provided to Borrower,
shall be deemed an immediate Event of Default.

 

 

 

Section Two. Covenants.

 

(a)     Borrower and Lender shall work cooperatively and in good faith to agree
upon execution copies of all documents, in form and substance satisfactory to
Lender and Borrower related to the sale of the Toluca Property, including
amended documentation with respect to such sale, in form and substance
satisfactory to Lender and Borrower; and

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     Proceeds of Permitted Sale Leaseback Transaction. Lenders shall provide
any written consent reasonably required by Borrowers to permit Borrowers and
Mexico to receive directly in connection with the Permitted Sale Leaseback
Transaction the Retained Net Cash Proceeds, provided however, if the Toluca
Property is not sold on or before March 15, 2016, or if the Net Cash Proceeds
transferred to the Lender’s Cash Collateral Account are less than $6,000,000,
Borrowers shall promptly distribute any Net Cash Proceeds received from any
disposition of assets to the Lender’s Cash Collateral Account until the amount
deposited therein is equal to $6,000,000. Lender hereby agrees and waives any
claim to the contrary, that the requirements of subsection (d) of the definition
of “Permitted Sale-Leaseback Milestones” in Section 1(a) of the Side Letter have
been satisfied and/or waived.

 

(c)     Howard Street Prepayment. Lender hereby agrees, and waives any claim to
the contrary, that the requirements of Section 1.8(i) have been satisfied and/or
waived.

 

Section Three: Conditions Precedent to Amendment. The satisfaction (or waiver in
writing by Agent) of each of the following shall constitute conditions precedent
to the effectiveness of the Amendment (such date being the “First Amendment
Effective Date”):

 

(a)     The First Amendment Effective Date shall occur prior to February 26,
2016;

 

(b)     Agent shall have received (i) this Amendment, duly executed by the
parties hereto, (ii) the first amendment to the ABL Loan Agreement in respect of
the ABL Documents, duly executed by the parties thereto, and (iii) the
reaffirmation and consent of each Guarantor attached hereto as Exhibit B, duly
executed by the parties hereto;

 

(c)     Lender shall have received that certain Second Amended and Restated Fee
Letter, dated as of the date hereof (the “Fee Letter”), in form and substance
satisfactory to Agent, duly executed and delivered by the parties thereto and
such Fee Letter shall be in full force and effect;

 

(d)     No Default or Event of Default shall have occurred or be continuing on
the date hereof nor shall either result from the consummation of the
transactions contemplated herein;

 

(e)     Borrower shall have paid, or made arrangements for the payment
simultaneously herewith to Lender of all reasonable and documented out-of-pocket
third party expenses (including legal fees and other disbursements and expenses
of Paul Hastings LLP and CREEL, GARCÍA-CUÉLLAR, AIZA Y ENRÍQUEZ) incurred by
Lender (i) prior to the date hereof and (ii) in connection with all this
Amendment;

 

(f)     After giving effect to this Amendment, the representations and
warranties contained herein, in the Loan Agreement, and in the other Loan
Documents, in each case shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of such date (except to the extent that such representation and
warranties related solely to an earlier date, in which case such representations
and warranties shall continue to be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date); and

 

 
6

--------------------------------------------------------------------------------

 

 

(g)     Lender shall have received (i) evidence satisfactory to Lender that
Borrower has received cash in an amount not less than $1,000,000 from Gill
Family Capital Management, Inc. in the form of the proceeds of a subordinated
loan constituting Subordinated Debt, (ii) copies of the executed Subordinated
Debt Documents evidencing such Subordinated Debt, and (iii) a Second Amended and
Restated Subordination Agreement between Lender and Gill Family Capital
Management, Inc. in respect of the increased amount of Subordinated Debt.

 

Section Four:    Representations and Warranties. Each Borrower represents and
warrants to Lender as follows:

 

(a)     Each Borrower has the corporate, limited liability or limited
partnership power, authority and legal right to execute, deliver and perform
this Amendment and the other instruments, agreements, documents and transactions
contemplated hereby to which it is a party, and has taken all actions necessary
to authorize the execution, delivery and performance of this Amendment and the
other instruments, agreements, and documents to which it is a party and the
transactions contemplated hereby and thereby;

 

(b)     No consent of any Governmental Authority or any other Person is required
in connection with the execution, delivery and performance by any Borrower, or
the validity or enforceability against any Borrower, of this Amendment and the
other instruments, agreements, documents and transactions contemplated hereby to
which it is a party;

 

(c)     This Amendment has been duly executed and delivered on behalf of each
Borrower, by its duly authorized officer, and constitutes the legal, valid and
binding obligation of each Borrower, enforceable in accordance with its terms,
except to the extent that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights of creditors generally or equitable remedies (whether arising in a
proceeding at law or in equity);

 

(d)     No Default or Event of Default has occurred and is continuing on the
date hereof;

 

(e)     No amendments or modifications to the terms of the sale of the Toluca
Property have been made that (i) are not in writing between the parties to such
documents, and (ii) have not been subject of written documentation, copies of
which have been delivered to Lender;

 

(f)     All of the representations and warranties contained in the Loan
Agreement continue to be true and correct in all material respects as of the
date hereof, as if repeated as of the date hereof (other than any representation
or warranty that specifically relates to an earlier date in which case such
representation or warranty shall be true and correct as of such date); and

 

(g)     The execution and delivery of this Amendment, the consummation of the
transactions herein contemplated, and compliance with the provisions hereof (i)
will not contravene the terms of any Borrower’s by-laws or certificate of
incorporation/operating agreement or certificate of formation or limited
partnership agreement, as applicable, or other applicable documents relating to
any Borrower’s formation or to the conduct of any Borrower’s business or of any
material agreement or undertaking to which any Borrower is a party or by which
any Borrower is bound, (ii) will not conflict with or violate any law or
regulation, or any judgment, order or decree of any Governmental Authority,
(iii) will not require the consent of any Governmental Authority or any other
Person and (iv) will not conflict with, nor result in any breach in any of the
provisions of or constitute a default under or result in the creation of any
Lien except Permitted Liens upon any asset of any Borrower under the provisions
of any agreement, charter document, instrument, by-law, operating agreement or
other instrument to which any Borrower is a party or by which it or its property
is a party or by which it may be bound.

 

 
7

--------------------------------------------------------------------------------

 

 

Section Five.  General Provisions.

 

(a)     Release. Effective on the date hereof, each Borrower and each Guarantor,
for itself and on behalf of its successors, assigns, and officers, directors,
employees, agents and attorneys, and any Person acting for or on behalf of, or
claiming through it, hereby waives, releases, remises and forever discharges
Agent and each Lender, each of their respective Affiliates, and each of their
respective successors in title, past, present and future officers, directors,
employees, limited partners, general partners, investors, attorneys, assigns,
subsidiaries, shareholders, trustees, agents and other professionals and all
other persons and entities to whom any member of the Lenders would be liable if
such persons or entities were found to be liable to such Borrower or such
Guarantor (each a “Releasee” and collectively, the “Releasees”), from any and
all past, present and future claims, suits, liens, lawsuits, adverse
consequences, amounts paid in settlement, debts, deficiencies, diminution in
value, disbursements, demands, obligations, liabilities, causes of action,
damages, losses, costs and expenses of any kind or character, whether based in
equity, law, contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law (each a “Claim” and collectively, the
“Claims”), whether known or unknown, fixed or contingent, direct, indirect, or
derivative, asserted or unasserted, matured or unmatured, foreseen or
unforeseen, past or present, liquidated or unliquidated, suspected or
unsuspected, which such Borrower or such Guarantor ever had from the beginning
of the world, now has, or might hereafter have against any such Releasee which
relates, directly or indirectly to the Loan Agreement, any other Loan Document,
or to any acts or omissions of any such Releasee with respect to the Loan
Agreement or any other Loan Document, or to the lender-borrower relationship
evidenced by the Loan Documents, except for the duties and obligations set forth
in this Amendment. As to each and every Claim released hereunder, each Borrower
and each Guarantor hereby represents that it has received the advice of legal
counsel with regard to the releases contained herein, and having been so
advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

As to each and every Claim released hereunder, each Borrower and each Guarantor
also waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the state of New York), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

 

Each Borrower and each Guarantor acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such Claims and agrees that this instrument shall be and remain
effective in all respects notwithstanding any such differences or additional
facts. Each Borrower and each Guarantor understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     Each Borrower and each Guarantor, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee above that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release.
Each Borrower and each Guarantor further agrees that it shall not dispute the
validity or enforceability of the Loan Agreement or any of the other Loan
Documents or any of its obligations thereunder, or the validity, priority,
enforceability or the extent of Agent’s Lien on any item of Collateral under the
Loan Agreement or the other Loan Documents. If any Borrower, any Guarantor, or
any of their respective successors, assigns, or officers, directors, employees,
agents or attorneys, or any Person acting for or on behalf of, or claiming
through it violate the foregoing covenant, such Person, for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by such Releasee as a result of such
violation.

 

(c)     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION. THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE PROVISION SET FORTH IN
SECTION 10.15 OF THE LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.

 

(d)     Amendments. This Amendment cannot be altered, amended, changed or
modified in any respect except in accordance with Section 10.5 of the Loan
Agreement.

 

(e)     Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.

 

(f)     Effect on Loan Documents. The Loan Agreement, as amended hereby, and
each of the other Loan Documents shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of Agent or any Lender under the Loan Agreement
or any other Loan Document. Except for the amendments to the Loan Agreement
expressly set forth herein, the Loan Agreement and the other Loan Documents
shall remain unchanged and in full force and effect. To the extent that any
terms or provisions of this Amendment conflict with those of the Loan Agreement
or the other Loan Documents, the terms and provisions of this Amendment shall
control.

 

 
9

--------------------------------------------------------------------------------

 

 

(g)     Upon and after the effectiveness of this Amendment, each reference in
the Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Loan Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Loan Agreement, shall mean and be a
reference to the Loan Agreement as modified and amended hereby.

 

(h)     To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Loan Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Loan Agreement as modified [or amended] hereby.

 

(i)     This Amendment is a Loan Document.

 

(j)     Loan Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

(k)     Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

 

(l)     Reaffirmation of Obligations. Each Borrower hereby (a) acknowledges and
reaffirms its obligations owing to Agent and Lender, and (b) agrees that each of
the Loan Documents to which it is a party is and shall remain in full force and
effect. Each Borrower hereby (i) further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Loan Agreement or any other Loan Document
to Agent, on behalf and for the benefit of Lender as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and (ii) acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof
(including, without limitation, from after giving effect to this Amendment).

 

(m)     Ratification. Each Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Loan Agreement and the Loan
Documents effective as of the date hereof and as modified hereby.

 

  

 

[Remainder of page intentionally left blank]

 

 
10

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

Agent:

 

        GREAT ROCK CAPITAL PARTNERS MANAGEMENT, LLC,
 

 

 

 

 

 

 

 

 

 

By:

  /s/ Stuart Armstrong

 

 

 

Stuart Armstrong

 

 

 

Authorized Signatory

 

 

 

 

 

  Lender:           GREAT ROCK CAPITAL PARTNERS MANAGEMENT, LLC,
 

 

 

 

 

 

 

 

 

 

By:

  /s/ Stuart Armstrong

 

 

 

Stuart Armstrong

 

 

 

Authorized Signatory

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

 

SYPRIS SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill 

 

 

 

Name: Jeffrey T. Gill
Its: President & CEO

 

 

 

 

 

 

 

 

 

SYPRIS DATA SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

 

 

Name: Jeffrey T. Gill 

 

 

 

Its: Chairman of the Board

 

 

 

 

 SYPRIS ELECTRONICS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

 

 

Name: Jeffrey T. Gill 

 

 

 

Its: Chairman of the Board

 

 

 

 

 SYPRIS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

 

 

Name: Jeffrey T. Gill 

 

 

 

 

Its: Chairman of the Board & President

 

 

 

SYPRIS TECHNOLOGIES NORTHERN, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

    Name: Jeffrey T. Gill   

 

 

Its: Chairman of the Board & President

 

 

 

 


--------------------------------------------------------------------------------

 

 



 

SYPRIS TECHNOLOGIES SOUTHERN, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

    Name: Jeffrey T. Gill   

 

 

Its: Chairman of the Board & President

 

 



 

 

SYPRIS TECHNOLOGIES INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

 

 

Name: Jeffrey T. Gill 

 

 

 

Its: Chairman of the Board & President

 

 

 

 

 

 SYPRIS TECHNOLOGIES KENTON, INC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

 

 

Name: Jeffrey T. Gill 

 

 

 

Its: Chairman of the Board & President

 

 

 

 

 

SYPRIS TECHNOLOGIES MARION, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

 

 

Name: Jeffrey T. Gill 

 

 

 

Its: Chairman of the Board & President

 

 

 

 

SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

 

 

Name: Jeffrey T. Gill 

 

 

 

Its: Chairman of the Board & President

 

 

 